                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

JEFFREY GBOR ,

       Petitioner,                                                     ORDER
v.
                                                                Case No. 19-cv-773-bbc
G. CREWS,

       Respondent.


       Petitioner Jeffrey Gbor seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241. I

will construe that petitioner requests leave to proceed without prepayment of the filing fee by

filing a trust account statement from the institution.

       In determining whether to allow a prisoner to proceed without prepayment, this court

uses the formula set forth in 28 U.S.C. § 1915(b)(1). Using information for the relevant

time period from petitioner’s trust fund account statement, I find that petitioner is able to

pay the filing fee.   Accordingly, I will deny petitioner’s application for leave to proceed

without prepayment of the filing fee. To proceed further on this habeas petition, petitioner

must pay the $5 filing fee. If petitioner fails to pay the fee by October 9, 2019, the petition,

I will assume that petition wishes to withdraw this petition.




                                            ORDER

       IT IS ORDERED that:

       1.     Petitioner Jeffrey Gbor’s motion for leave to proceed without prepayment of

the filing fee is DENIED. Petitioner has until October 9, 2019 in which to pay the $5 filing

fee.
       2.     If by October 9, 2019 petitioner fails to submit the $5 filing fee, I will assume

that petitioner wishes to withdraw this petition.




              Entered this 18th day of September, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
